DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-10, 12-16, 18, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korn et al. (“Silicon-Organic Hybrid (SOH) IQ Modulator for 16QAM at 112 Gbit/s”), cited in the IDS filed 7/28/20, hereinafter Korn.
Re. Claims 1, 7-10, 12-16, 21-23, Korn discloses a waveguide component (Fig 1(a)) comprising:
a waveguide, which is at least partially transparent or translucent with respect to light and is set up in such a way that light can be conducted at least partially through the waveguide, the waveguide comprising: 
a Si waveguide core formed as a slot waveguide, wherein the slot waveguide is formed from one or more spatially separated elements comprising or formed from at least one waveguide core material (paragraph 2, “A slot waveguide concentrates … the optical field in the slot region…”), wherein the waveguide core has at least partially electro-optical properties (paragraph 3, “… the slot region which is filled with the organic material”); 
a first casing region comprising or formed from at least one electro-optical material (i.e. nonlinear organic polymer, Fig 1(a)), wherein the first casing region interacts at least partially with light guided in the waveguide (paragraph 2, “A slot waveguide concentrates … the optical field in the slot region which is filled with the organic material”), and wherein the first casing region is disposed at least partially around the one or more elements of the waveguide core (Fig 1(a)); and 
a second casing region (i.e. SiO2) comprising or formed from at least one dielectric material, wherein the second casing region is arranged at least partially around the first casing region and/or the waveguide core (Fig1(a)); 
at least two line regions (i.e. copper electrodes, Fig 1(a), paragraph 3, “A modulation voltage is applied … via copper electrodes (Cu)…”), which are at least partially electrically conductive, 
wherein the line regions are configured to have an electrical modulation signal applied between the line regions (paragraph 3, “A modulation voltage is applied … via copper electrodes (Cu)… and changes the refractive index in the WG slot …”), 
wherein the line regions are arranged at least partially along the optical waveguide in such a way that the line regions are opposite one another and the waveguide is arranged at least partially between the line regions (Fig 1(a)); 
wherein the modulation signal forms an electric field having field lines, which at least partially penetrate both the second casing region and the first casing region (paragraph 3, “A modulation voltage is applied … via copper electrodes (Cu) and connecting tungsten vias (W), and changes the refractive index in the WG slot …”, and paragraph 2 “… the slot region which is filled with the organic material.”), 
wherein the waveguide core, the first casing region, the second casing region and the line regions are arranged at least partially side by side on a common substrate (i.e. SOI wafer, paragraph 3, “Our device was fabricated … using silicon-on-insulator (SOI) wafers…”);  
wherein the waveguide core is electrically conductively connected at least partially via the line region to the line region (i.e. using tungsten vias, see paragraph 3, “A modulation voltage is applied to the slightly doped Si rails via copper electrodes (Cu) and tungsten vias (W), and changes the refractive index in the WG slot…”);
wherein the waveguide component comprises a lateral structuring, wherein initially the waveguide core, the line regions and at least the dielectric material of the second casing region are formed in a planar arrangement, onto which electro-optically active material is then applied (paragraph 3, “WG slot (140 nm width, exposed by dry and wet etching during post processing , spin coated with a polymer M3 containing chromophores…)”); 
wherein the second casing region at least partially directly adjoins the electrically conductive line regions, the second casing region at least partially directly adjoins the first casing region, and the second casing region at least partially directly adjoins the waveguide core (Fig 1(a)); 
wherein the waveguide component additionally has at least one electrically conductive line region or contact (i.e. slightly doped Si rails), which is at least partially electrically conductively connected to the waveguide core (paragraph 3, “A modulation voltage is applied to the slightly doped Si rails via copper electrodes (Cu) and tungsten vias (W), and changes the refractive index in the WG slot…”); and
wherein the dielectric material (i.e. SiO2, Fig 1(a)) of the second casing region has a higher electrical refractive index in the frequency range (λ=1546nm; paragraph 4) of the Formatted Translation(Client ref. A17037 DB/TA)modulation signal than the electro-optical material (polymer M3 containing chromophores; paragraph 3) of the first casing region.  
Re. Claims 4-5, 18, Korn discloses the electric refractive index of the waveguide core (i.e. Si, paragraph 3 “”The Si waveguide layer…”) is higher than the electric refractive index of the first casing region (polymer M3 containing chromophores; paragraph 3).  The electric refractive index of the waveguide core (i.e. Si, paragraph 3 “”The Si waveguide layer…”) is at least 3.  The dielectric material (i.e. SiO2, Fig 1(a)) in the second casing region is transparent or translucent to light and is configured in such a way that light can be conducted at least partially through the second casing region.  
Allowable Subject Matter
Claims 2, 3, 6, 11, 17, 19, 20, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 2, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the electrical refractive index of the dielectric material in the second casing region at a frequency of the modulation signal of 10 GHz is more than a factor of 1.8 higher than the electrical refractive index of the electro-optical material of the first casing region, in combination with the remaining limitations of the claim.  
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 3, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the dielectric material of the second casing region has an electrical refractive index of at least 3.5 to 25 in a frequency range of a modulation signal between 5 GHz and 40 GHz, in combination with the remaining limitations of the claim. 
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. 
Re. Claim 6, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the electric refractive index of the electro-optical material in the first casing region is at most 9, in combination with the remaining limitations of the claim.  
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 11, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the difference between the optical refractive index of the waveguide core and that of the first casing region in the slot waveguide is more than 0.5 or more than 1.0 or more than 1.5, in combination with the remaining limitations of the claim.  
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 17, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically characterized in that the concentration of free charge carriers is at least in the waveguide core less than 1019 cm-3, in combination with the remaining limitations of the claim.
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 19, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the dielectric material of the second casing region comprises at least partially an organic material or is formed therefrom, in combination with the remaining limitations of the claim.
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  
Re. Claim 20, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically characterized in that the second casing region comprises at least one material from the group of dielectric materials or is formed therefrom, wherein the group of dielectric materials comprises: A12O3, ZrO2, ZrSiO4, HfO2, HfSiO4, Pr2O3, Gd2O3, Y2O3, La2O3, Ta2O5, TiO2, BaTiO3, SrTiO3, BaSrTiO3 or combinations thereof, in combination with the remaining limitations of the claim.  
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 24, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the electro-optical material of the first casing region comprises at least partially a ferroelectric material or is formed therefrom, in combination with the remaining limitations of the claim.  
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 25, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the waveguide core comprises elements with a maximum dimension below the material wavelength or below half the material wavelength of the waveguide core material, in combination with the remaining limitations of the claim.  
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claim 26, the prior art does not disclose or reasonably suggest a waveguide component as required by the claim, specifically wherein the waveguide is formed at least partially by means of photonic crystals or comprises such crystals, in combination with the remaining limitations of the claim.  
The most applicable prior art, Korn, discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/28/22